NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        JUN 12 2019
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

AMALIA BRYANT,                                  No.    17-56891

                Petitioner-Appellant,           D.C. No.
                                                5:15-cv-01217-CAS-JCG
 v.

MOLLY HILL, Acting Warden,                      MEMORANDUM*

                Respondent-Appellee.

                   Appeal from the United States District Court
                       for the Central District of California
                   Christina A. Snyder, District Judge, Presiding

                             Submitted June 10, 2019**
                               Pasadena, California

Before: WARDLAW, BYBEE, and OWENS, Circuit Judges.

      California state prisoner Amalia Bryant appeals from the district court’s

denial of her 28 U.S.C. § 2254 habeas corpus petition challenging her conviction

for second degree murder. We have jurisdiction under 28 U.S.C. §§ 1291, 2253.

As the parties are familiar with the facts, we do not recount them here. We affirm.


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      We review de novo a district court’s denial of a habeas petition. Rowland v.

Chappell, 876 F.3d 1174, 1180 (9th Cir. 2017). Our review is governed by the

Antiterrorism and Effective Death Penalty Act of 1996 (“AEDPA”), 28 U.S.C.

§ 2254. Under AEDPA, when a state court has decided a claim on the merits, we

may grant relief only if the adjudication

      (1) resulted in a decision that was contrary to, or involved an
      unreasonable application of, clearly established Federal law, as
      determined by the Supreme Court of the United States; or (2) resulted
      in a decision that was based on an unreasonable determination of the
      facts in light of the evidence presented in the State court proceeding.

28 U.S.C. § 2254(d). This standard is “highly deferential” and “difficult to meet.”

Harrington v. Richter, 562 U.S. 86, 102, 105 (2011) (citation omitted). “Section

2254(d) applies even where,” as here, “there has been a summary denial” by the

state court. Cullen v. Pinholster, 563 U.S. 170, 187 (2011).

      Bryant argues that her trial counsel was ineffective for not requesting a jury

instruction on the lesser included offense of involuntary manslaughter. However,

in rejecting Bryant’s similar claim on direct appeal that the trial court should have

sua sponte instructed the jury on involuntary manslaughter, the California Court of

Appeal determined that an involuntary manslaughter instruction was not

warranted, as a matter of state law, because the evidence reflected that Bryant

committed at least felony assault with a deadly weapon. See People v. Bryant, 129

Cal. Rptr. 3d 808, 819-22 (Ct. App. 2011), rev’d on other grounds, 301 P.3d 1136


                                            2
(Cal. 2013); see also People v. Bryant, 166 Cal. Rptr. 3d 496, 499 n.4 (Ct. App.

2013). We are bound by this legal interpretation of California law. See Bradshaw

v. Richey, 546 U.S. 74, 76 (2005) (per curiam) (“We have repeatedly held that a

state court’s interpretation of state law, including one announced on direct appeal

of the challenged conviction, binds a federal court sitting in habeas corpus.”).

       Given the California Court of Appeal’s determination that the evidence did

not legally support involuntary manslaughter under any theory, Bryant cannot

show that her trial counsel was deficient or that she was prejudiced by the failure to

request an involuntary manslaughter instruction. See Strickland v. Washington,

466 U.S. 668, 687 (1984) (providing the standard for ineffective assistance of

counsel); Juan H. v. Allen, 408 F.3d 1262, 1273 (9th Cir. 2005) (stating that “trial

counsel cannot have been ineffective for failing to raise a meritless objection”).

      Accordingly, the California Supreme Court’s denial of Bryant’s ineffective

assistance of counsel claim was not contrary to, or an unreasonable application of,

clearly established federal law. See 28 U.S.C. § 2254(d)(1).

      AFFIRMED.




                                          3